DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 5 and 12 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 8 and 13 of prior U.S. Patent No. 11,026,194 (The Tang patent hereafter). This is a statutory double patenting rejection.
RE claim 5, claim 13 the Tang Patent claims each and every limitation of claim 5 which includes, by dependence, the features of claims 2 and claim 1 as set forth in the comparison table below.
Claim 5 of the Instant Application
Claim 13 of the Tang Patent
1. A terminal, comprising: a transceiver, configured to, when no data is to be transmitted or received, receive first indication information in a first cell using a first frequency band, the first indication information being configured to instruct a terminal receiving the first indication information to perform data transmission using a second frequency band when there is data to be transmitted or received, wherein the transceiver is further configured to, when there is data to be transmitted or received, perform data transmission in a second cell using the second frequency band according to the first indication information.
A terminal, comprising: a processor; and a memory storing instructions, which, when executed by the processor, cause the processor to execute one or more actions comprising: when no data is to be transmitted or received, receiving first indication information in a first cell using a first frequency band, the first indication information being configured to instruct a terminal receiving the first indication information to perform data transmission using a second frequency band when there is data to be transmitted or received, wherein when there is data to be transmitted or received, performing data transmission in a second cell using the second frequency band according to the first indication information; 
2. The terminal of claim 1, further comprising: a processor, configured to determine one or more second cells using the second frequency band to be a target cell according to the first indication information; and the processor is configured to perform synchronization with the target cell, wherein the transceiver is configured to, when there is data to be transmitted or received, perform data transmission with the target cell using the second frequency band.
wherein the one or more actions further comprise: determining one or more second cells using the second frequency band to be a target cell according to the first indication information; and performing synchronization with the target cell, wherein when there is data to be transmitted or received, performing data transmission with the target cell using the second frequency band;
5. The terminal of claim 2, wherein the transceiver is further configured to transmit an uplink synchronization message to the target cell belonging to a target base station on the second frequency band, the uplink synchronization message being configured to obtain uplink synchronization information between the terminal and the target cell; 
wherein performing synchronization with the target cell comprises: transmitting an uplink synchronization message to a target base station containing the target cell on the second frequency band, the uplink synchronization message being configured to obtain uplink synchronization information between the terminal and the target cell;
the transceiver is further configured to receive the uplink synchronization information in the first cell, the uplink synchronization information being acquired by the first base station from the target base station, the uplink synchronization information being determined by the target base station on the basis of the uplink synchronization message, and the first base station being the base station containing the first cell; 
receiving the uplink synchronization information in the first cell, the uplink synchronization information being acquired by the first base station from the target base station, the uplink synchronization information being determined by the target base station on the basis of the uplink synchronization request message, and the first base station being the base station containing the first cell;
and the processor is configured to perform uplink synchronization with the target cell according to the uplink synchronization information.
and performing uplink synchronization with the target cell according to the uplink synchronization information.


As set shown above, the claims are directed to identical inventions with only grammatical differences in wording.
RE claim 12, claim 8 the Tang Patent claims each and every limitation of claim 12 which includes, by dependence, the features of claim 9 as set forth in the comparison table below.
Claim 12 of the Instant Application
Claim 8 of the Tang Patent
9. A base station, comprising: a processor, configured to determine first indication information, the first indication information being configured to indicate a terminal receiving the first indication information to transmit data in a second cell using a second frequency band, and the base station being a base station containing a first cell using a first frequency band; 
A data transmission method, comprising: determining, by a first base station, first indication information, the first indication information being configured to instruct a terminal receiving the first indication information to transmit data in a second cell using a second frequency band, and the first base station being a base station containing a first cell using a first frequency band; 
and a transceiver, configured to transmit the first indication information through the first cell.
transmitting, by the first base station, the first indication information through the first cell;
12. The base station of claim 9, wherein the transceiver is further configured to transmit uplink synchronization information through the first cell, the uplink synchronization information being acquired by the first base station from the target base station, and the uplink synchronization information being determined by the target base station on the basis of an uplink synchronization message transmitted by the terminal to the target base station on the second frequency band, wherein the target base station is a base station containing the target cell, and the target cell is determined by the terminal from the at least one second cell.
and transmitting, by the first base station, uplink synchronization information through the first cell, the uplink synchronization information being acquired by the first base station from the target base station, and the uplink synchronization information being determined by the target base station on the basis of an uplink synchronization message transmitted by the terminal to the target base station on the second frequency band, wherein the target base station is a base station containing the target cell, and the target cell is determined by the terminal from the at least one second cell.

As set shown above, the claims are directed to identical inventions with only grammatical differences in wording.
Non-Statutory Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-11 and 13-14 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 5 and 8-16 of the Tang Patent.
RE claim 1, although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application merely broadens claim 13 of the Tang patent by eliminating elements and their functions as set forth below:
Instant Application
Tang
A terminal, comprising: a transceiver, configured to, when no data is to be transmitted or received, receive first indication information in a first cell using a first frequency band, the first indication information being configured to instruct a terminal receiving the first indication information to perform data transmission using a second frequency band when there is data to be transmitted or received, 
A terminal, comprising: a processor; and a memory storing instructions, which, when executed by the processor, cause the processor to execute one or more actions comprising: when no data is to be transmitted or received, receiving first indication information in a first cell using a first frequency band, the first indication information being configured to instruct a terminal receiving the first indication information to perform data transmission using a second frequency band when there is data to be transmitted or received, wherein when there is data to be transmitted or received,
wherein the transceiver is further configured to, when there is data to be transmitted or received, perform data transmission in a second cell using the second frequency band according to the first indication information.
performing data transmission in a second cell using the second frequency band according to the first indication information; 
<none>
wherein the one or more actions further comprise: determining one or more second cells using the second frequency band to be a target cell according to the first indication information; and performing synchronization with the target cell, wherein when there is data to be transmitted or received, performing data transmission with the target cell using the second frequency band; wherein performing synchronization with the target cell comprises: transmitting an uplink synchronization message to a target base station containing the target cell on the second frequency band, the uplink synchronization message being configured to obtain uplink synchronization information between the terminal and the target cell; receiving the uplink synchronization information in the first cell, the uplink synchronization information being acquired by the first base station from the target base station, the uplink synchronization information being determined by the target base station on the basis of the uplink synchronization request message, and the first base station being the base station containing the first cell; and performing uplink synchronization with the target cell according to the uplink synchronization information.


As set forth in the table above, claim 1 of the instant application merely broadens
claim 13 of the Tang patent by eliminating the bolded and italicized limitations entirely. The remaining differences are purely grammatical and have no effect upon the equivalence in scope.
	RE claim 2, the Tang Patent claims the terminal of claim 1 as set forth above. Note that the Tang Patent further claims a processor, configured to determine one or more second cells using the second frequency band to be a target cell according to the first indication information; and the processor is configured to perform synchronization with the target cell, wherein the transceiver is configured to, when there is data to be transmitted or received, perform data transmission with the target cell using the second frequency band (Claim 13, this is one of the eliminated features above merely moved to a dependent claim).
	RE claim 3, the Tang Patent claims the terminal of claim 2 as set forth above. Note that the Tang Patent further claims wherein the first indication information is paging information transmitted by a first base station through the first cell, or the first indication information is the paging information and configuration information of the target cell, the first indication information comprises at least one of the following information: information of a second frequency band, information of a base station containing the target cell, or information of the target cell, the first base station is a base station containing the first cell, and the processor is configured to determine the target cell according to the paging information; or, the processor is configured to determine the target cell according to the paging information and the configuration information of the target cell (Claim 14).
	RE claim 4, the Tang Patent claims the terminal of claim 2 as set forth above. Note that the Tang Patent further claims wherein the first indication information is system information of the second cell transmitted by the first base station through the first cell, the system information of the second cell comprises at least one of the following information: information of a frequency band of the second cell, information of a base station containing the second cell, or information of a second cell, and the first base station is a base station containing the first cell, and the transceiver is configured to receive system information of at least one second cell, in the first cell using the first frequency band, the system information of the at least one second cell corresponding to the at least one second cell; and the processor is configured to determine one or more second cells from the at least one second cell to be the target cell according to the system information of the at least one second cell (Claim 15).
	RE claim 6, the Tang Patent claims the terminal of claim 5 as set forth above. Note that the Tang Patent further claims wherein uplink synchronization information and a transmitting resource are determined by the target base station and transmitted to the terminal through the first base station; or the uplink synchronization information is requested by the first base station from the target base station, and transmitted to the terminal by the first base station after the target base station obtains the uplink synchronization information and allocates the transmitting resource, wherein the uplink synchronization information comprises indication information of the transmitting resource (Claim 4).
	RE claim 7, the Tang Patent claims the terminal of claim 2 as set forth above. Note that the Tang Patent further claims wherein the transceiver is further configured to receive downlink synchronization information of the first cell in the first cell; the processor is further configured to determine downlink synchronization information of the target cell; and the processor is configured to perform downlink synchronization with the target cell according to the downlink synchronization information of the target cell (Claim 16, first half).
	RE claim 8, the Tang Patent claims the terminal of claim 7 as set forth above. Note that the Tang Patent further claims wherein the transceiver is further configured to receive at least one downlink synchronization offset information transmitted by the first base station through the first cell and corresponding to the at least one second cell, each downlink synchronization offset information comprising a time offset between timing of the corresponding second cell and timing of the first cell, and the first base station being the base station containing the first cell; and the processor is configured to determine the downlink synchronization information of the target cell according to the downlink synchronization offset information of the at least one second cell (Claim 16, second half).
RE claim 9, although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of the instant application merely broadens claim 8 of the Tang patent by eliminating elements and their functions as set forth below:
Instant Application
Tang
A base station, comprising: a processor, configured to determine first indication information, the first indication information being configured to indicate a terminal receiving the first indication information to transmit data in a second cell using a second frequency band, and the base station being a base station containing a first cell using a first frequency band; 
A data transmission method, comprising: determining, by a first base station, first indication information, the first indication information being configured to instruct a terminal receiving the first indication information to transmit data in a second cell using a second frequency band, and the first base station being a base station containing a first cell using a first frequency band; 
and a transceiver, configured to transmit the first indication information through the first cell.
transmitting, by the first base station, the first indication information through the first cell; 
<none>
and transmitting, by the first base station, uplink synchronization information through the first cell, the uplink synchronization information being acquired by the first base station from the target base station, and the uplink synchronization information being determined by the target base station on the basis of an uplink synchronization message transmitted by the terminal to the target base station on the second frequency band, wherein the target base station is a base station containing the target cell, and the target cell is determined by the terminal from the at least one second cell.


As set forth in the table above, claim 9 of the instant application merely broadens
claim 8of the Tang patent by eliminating the bolded and italicized limitations entirely. The remaining differences are purely grammatical and have no effect upon the equivalence in scope.
	RE claim 10, the Tang Patent claims the base station of claim 9 as set forth above. Note that the Tang Patent further claims wherein the first indication information is paging information, or the first indication information is the paging information and configuration information of a target cell, the first indication information comprises at least one of the following information: information of a second frequency band, information of a target base station, or information of the target cell, the second cell comprises the target cell, and the target base station is a base station containing the target cell, and the transceiver is configured to transmit the paging information through the first cell; or, the transceiver is configured to transmit the paging information and the configuration information of the target cell through the first cell (Claim 9).
	RE claim 11, the Tang Patent claims the base station of claim 9 as set forth above. Note that the Tang Patent further claims wherein the first indication information is system information of the second cell, the system information of the second cell comprises at least one of the following information: information of a frequency band of the second cell, information of a base station containing the second cell, or information of the second cell, and the transceiver is further configured to receive system information of at least one second cell from at least one second base station, the system information of the at least one second cell corresponding to the at least one second cell; and the transceiver is configured to transmit the system information of the at least one second cell through the first cell (Claim 10).
	RE claim 13, the Tang Patent claims the base station of claim 9 as set forth above. Note that the Tang Patent further claims wherein the transceiver is further configured to transmit downlink synchronization information of the first cell to the terminal through the first cell (Claim 11).
	RE claim 14, the Tang Patent claims the base station of claim 13 as set forth above. Note that the Tang Patent further claims wherein the transceiver is further configured to transmit at least one downlink synchronization offset information corresponding to the at least one second cell to the terminal through the first cell, each downlink synchronization offset information comprising a time offset between timing of the corresponding second cell and timing of the first cell (Claim 12).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 9 and 11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Schulist et al. (US 2014/0287753, Schulist hereafter).
RE claim 1, Schulist discloses a terminal, comprising: a transceiver (Figure 5), configured to, when no data is to be transmitted or received, receive first indication information in a first cell using a first frequency band, the first indication information being configured to instruct a terminal receiving the first indication information to perform data transmission using a second frequency band when there is data to be transmitted or received (Figure 9A, 905), wherein the transceiver is further configured to, when there is data to be transmitted or received, perform data transmission in a second cell using the second frequency band according to the first indication information (Figure 9A 910 and 915).
RE claim 2, Schulist discloses the terminal of claim 1 as set forth above. Note that Schulist further discloses a processor, configured to determine one or more second cells using the second frequency band to be a target cell according to the first indication information (Figure 9A, 905); and the processor is configured to perform synchronization with the target cell, wherein the transceiver is configured to, when there is data to be transmitted or received, perform data transmission with the target cell using the second frequency band (Figure 9A 910 and 915).
RE claim 4, Schulist discloses the terminal of claim 1 as set forth above. Note that Schulist further discloses wherein the first indication information is system information of the second cell transmitted by the first base station through the first cell, the system information of the second cell comprises at least one of the following information: information of a frequency band of the second cell, information of a base station containing the second cell, or information of a second cell, and the first base station is a base station containing the first cell (Figure 2 and paragraph 57, SIB19 caries carrier frequency information to make a UE aware of a 4G cell where a UE is otherwise “blind” to its existence), and the transceiver is configured to receive system information of at least one second cell, in the first cell using the first frequency band, the system information of the at least one second cell corresponding to the at least one second cell; and the processor is configured to determine one or more second cells from the at least one second cell to be the target cell according to the system information of the at least one second cell (Paragraph 57 and figure 9B).
RE claim 9, Schulist discloses a base station comprising: a processor (Figure 2, 105-a, 105-b), configured to determine first indication information, the first indication information being configured to indicate a terminal receiving the first indication information to transmit data in a second cell using a second frequency band (Figure 9A, 905), and the base station being a base station containing a first cell using a first frequency band (Figure 2); and a transceiver, configured to transmit the first indication information through the first cell  (Figure 9A, 905).
RE claim 11, Schulist discloses the base station of claim 9 as set forth above. Note that Schulist further discloses wherein the first indication information is system information of the second cell, the system information of the second cell comprises at least one of the following information: information of a frequency band of the second cell, information of a base station containing the second cell (Paragraph 57, SIB19 caries carrier frequency information to make a UE aware of a 4G cell where a UE is otherwise “blind” to its existence), or information of the second cell, and the transceiver is further configured to receive system information of at least one second cell from at least one second base station, the system information of the at least one second cell corresponding to the at least one second cell; and the transceiver is configured to transmit the system information of the at least one second cell through the first cell (Paragraph 57 and Figure 9B).
Claims 15 and 16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Petrovic et al. (US 2010/0022250, Petrovic hereafter).
RE claim 15, Petrovic discloses a base station, comprising: a transceiver, configured to transmit system information of a second cell to a first base station, the system information being configured to indicate a system parameter of the second cell, a carrier frequency corresponding to the second cell belonging to a second frequency band, the first base station being a base station to which a first cell using a first frequency band belongs and the second base station pre-storing a mapping relationship between the second cell and the first cell, wherein the transceiver is further configured to transmit data with a terminal through the second cell (Paragraph 160 the resource control entities of neighboring cells should exchange relevant system information by either signaling the relevant SIBs to the neighboring radio resource control entities or by providing the neighboring radio resource control entities with a pointer to the relevant SIBs within their cell. Being aware of the relevant system information and/or their location and mapping in the target cell, the source radio resource control entities may provide a mobile terminal performing a cell reselection or to perform a handover to a neighboring cell (target cell) with a pointer to the relevant system information in the target cell or directly with (portions of) the relevant system information if same is included in the cell connection release command or handover indication.).
RE claim 16, Petrovic discloses the base station of claim 16 as set forth above. Note that Petrovic further discloses wherein the transceiver is further configured to receive an uplink synchronization request from the terminal on the second frequency band, the uplink synchronization request being configured to obtain uplink synchronization information between the terminal and the second cell; and the transceiver is further configured to determine the uplink synchronization information according to the uplink synchronization request and transmit the uplink synchronization information to the first base station (Paragraph 127, the handover response message sent by the target Node B could comprise target-cell specific system information and/or a pointer to target-cell specific system information in the target cell relevant for the UE to perform the handover-procedure. Moreover, e.g. in case source and target cell are not synchronized, the handover response sent by the target Node B may also comprise synchronization information that can be provided to the UE in the handover indication. Further paragraph 160.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Schulist in view of Lin et al. (US 2015/0092630, Lin hereafter).
RE claims 3 and 10, Schulist discloses the terminal of claim 2 ad base station of claim 9 as set forth above. Schulist does not explicitly disclose wherein the first indication information is paging information transmitted by a first base station through the first cell, or the first indication information is the paging information and configuration information of the target cell, the first indication information comprises at least one of the following information: information of a second frequency band, information of a base station containing the target cell, or information of the target cell, the first base station is a base station containing the first cell, and the processor is configured to determine the target cell according to the paging information; or, the processor is configured to determine the target cell according to the paging information and the configuration information of the target cell.
However, Lin teaches wherein the first indication information is paging information transmitted by a first base station through the first cell, or the first indication information is the paging information and configuration information of the target cell, the first indication information comprises at least one of the following information: information of a second frequency band, information of a base station containing the target cell, or information of the target cell, the first base station is a base station containing the first cell (Paragraphs 7, 39-40. An enhanced paging message sent by the source SeNB can contain system information of a target SeNB if the source SeNB can obtain it via the X2 interface. Figures 7 and 11), and the processor is configured to determine the target cell according to the paging information; or, the processor is configured to determine the target cell according to the paging information and the configuration information of the target cell (Paragraphs 162-169, UE performs a RACH on a target Scell 2 but receives timing advance information for the Pcell 2 and Scell 2 via Pcell 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the terminal and base station of Schulist with the teachings of Choi in order to reduce the time required for handover between cells.
Claims 5, 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Schulist in view of Choi et al. (US 2016/0100374, Choi hereafter).
RE claims 5 and 12, Schulist discloses the terminal of claim 2 and base station of claim 9 and the terminal according to claim 18 as set forth above. Schulist does not explicitly disclose wherein the transceiver is further configured to transmit an uplink synchronization message to the target cell belonging to a target base station on the second frequency band, the uplink synchronization message being configured to obtain uplink synchronization information between the terminal and the target cell; the transceiver is further configured to receive the uplink synchronization information in the first cell, the uplink synchronization information being acquired by the first base station from the target base station, the uplink synchronization information being determined by the target base station on the basis of the uplink synchronization message, and the first base station being the base station containing the first cell; and the processor is configured to perform uplink synchronization with the target cell according to the uplink synchronization information. 
However, Choi teaches wherein the transceiver is further configured to transmit an uplink synchronization message to the target cell belonging to a target base station on the second frequency band, the uplink synchronization message being configured to obtain uplink synchronization information between the terminal and the target cell; (Paragraphs 162-169, UE performs a RACH on a target Scell 2 but receives timing advance information for the Pcell 2 and Scell 2 via Pcell 1); the transceiver is further configured to receive the uplink synchronization information in the first cell, the uplink synchronization information being acquired by the first base station from the target base station, the uplink synchronization information being determined by the target base station on the basis of the uplink synchronization message, and the first base station being the base station containing the first cell; and the processor is configured to perform uplink synchronization with the target cell according to the uplink synchronization information (Paragraphs 162-169, UE performs a RACH on a target Scell 2 but receives timing advance information for the Pcell 2 and Scell 2 via Pcell 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the terminal and base station of Schulist with the teachings of Choi in order to reduce the time required for handover between cells.
RE claim 6, Schulist discloses the base station of claim 5 as set forth above. Schulist does not explicitly disclose wherein uplink synchronization information and a transmitting resource are determined by the target base station and transmitted to the terminal through the first base station; or the uplink synchronization information is requested by the first base station from the target base station, and transmitted to the terminal by the first base station after the target base station obtains the uplink synchronization information and allocates the transmitting resource, wherein the uplink synchronization information comprises indication information of the transmitting resource.
However Choi teaches wherein uplink synchronization information and a transmitting resource are determined by the target base station and transmitted to the terminal through the first base station; or the uplink synchronization information is requested by the first base station from the target base station, and transmitted to the terminal by the first base station after the target base station obtains the uplink synchronization information and allocates the transmitting resource, wherein the uplink synchronization information comprises indication information of the transmitting resource (Paragraphs 162-169, UE performs a RACH on a target Scell 2 but receives timing advance information for the Pcell 2 and Scell 2 via Pcell 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the base station of Schulist with the teachings of Choi in order to reduce the time required for handover between cells.
Claims 7, 8, 13 and 14 are rejected under 35 U.S.C. 103 as being patentable over Schulist in view of Tian et al. (US 2013/0176997, Tian hereafter).
RE claims 7 and 13, Schulist discloses the terminal of claim 2 and the base station of claim 9 as set forth above. Schulist does not explicitly disclose wherein the transceiver is further configured to receive downlink synchronization information of the first cell in the first cell; the processor is further configured to determine downlink synchronization information of the target cell; and the processor is configured to perform downlink synchronization with the target cell according to the downlink synchronization information of the target cell. 
However, Tian teaches wherein the transceiver is further configured to receive downlink synchronization information of the first cell in the first cell; the processor is further configured to determine downlink synchronization information of the target cell; and the processor is configured to perform downlink synchronization with the target cell according to the downlink synchronization information of the target cell. (Paragraphs 60-64).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the terminal and base station of Schulist with the teachings of Tian in order to reduce the time required for handover between cells.
RE claims 8 and 14, Schulist in view of Tian discloses the terminal of claim 7 and the base station of claim 13 as set forth above. Note that Tian further discloses  wherein the transceiver is further configured to receive at least one downlink synchronization offset information transmitted by the first base station through the first cell and corresponding to the at least one second cell, each downlink synchronization offset information comprising a time offset between timing of the corresponding second cell and timing of the first cell, and the first base station being the base station containing the first cell; and the processor is configured to determine the downlink synchronization information of the target cell according to the downlink synchronization offset information of the at least one second cell (Paragraphs 60-64).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the terminal and base station of Schulist with the teachings of Tian in order to reduce the time required for handover between cells.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James P Duffy/Primary Examiner, Art Unit 2461